Bodine, J.
August Matthews was a police officer assigned to night patrol duty. In the very early morning of February 6th, 1934, prior to leaving his post he experienced numbness in his fingers due to the cold. He testified that on the way home his fingers felt as if they were going to break off. He tried, as soon as possible, applications of cold water, but nevertheless his hands became swollen and turned purple. The trouble his physician diagnosed as frost bite. Gangrene set in and some amputation was made necessary. Compensation was awarded in the bureau on the theory that injuries due to frost bite were compensable. It is clear that the injury arose out of and in the course of his employment. We hold it was accidental.
In the case of George v. Edward M. Waldron, Inc., 111 N. J. L. 4; 166 Atl. Rep. 102, the Court of Errors and Appeals affirmed the Supreme Court, holding that sunstroke was compensable where the injury arose out of and in the course of the employment and where the risk was naturally connected with and reasonably incident to the work that the employe was doing, and where he was exposed to a far different risk than the public generally. In that case, the employe was obliged *144to labor for hours and was exposed to the heat of an exceptional summer day. In the present case, the injured employé was exposed to the cold of a winter morning. He could not seek shelter and was obliged to use his hands. He was exposed to a very different risk than the public generally, because he was obliged to remain on duty from six p. m. to four a. m. with a lunch hour between eleven and twelve midnight. The temperature chart for the period shows somewhat unusual cold at the time of injury. The circumstance that the injured man was exposed to further cold on his way to his home after the performance of his work does not alter the situation.
The bureau disregarded the proofs offered by the workman indicative of a greater disability than that testified to by the witness for the municipality. Prom our examination of the proofs, we are satisfied that the award, as made in the Court of Common Pleas, was proper.
The allowance made for medical expenses for the services of employe’s physician was justified under the proofs before the bureau.
The writ, therefore, will be dismissed, with costs.